NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                             Electronically Filed
                                             Intermediate Court of Appeals
                                             CAAP-XX-XXXXXXX
                                             11-FEB-2022
                                             08:37 AM
                                             Dkt. 82 OCOR
                        NO. CAAP-XX-XXXXXXX

               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


                       IN THE INTEREST OF DM


        APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
                        (FC-J NO. 0101376)


                        ORDER OF CORRECTION
                    (By: Ginoza, Chief Judge)

          IT IS HEREBY ORDERED that the Memorandum Opinion in
Case Number CAAP-XX-XXXXXXX, entered on January 28, 2022, is
hereby corrected as follows:
          1.   At page 4, second full paragraph, line 1, the
correct spelling of the surname should be Zeller-Cortez, so that
the line should read as follows:
          Nineteen-year-old Hunter Zeller-Cortez (Hunter)
          The clerk of the court is directed to take all
necessary steps to notify the publishing agencies of this change.
          DATED: Honolulu, Hawai#i, February 11, 2022.

                                    /s/ Lisa M. Ginoza
                                    Chief Judge